BROADDUS, J.
This is a slander suit begun on the -sixth day of June, 1898, and tried on the twenty-third day of May, 1899. Plaintiff obtained judgment for two thousand dollars — oñe thousand actual and one thousand punitive damages. The. petition alleges that the slanderous words were uttered on or about the first day of June, 1897, and that the words uttered were that defendant said of the plaintiff that “he was a .man that would steal, and he has stolen.” The answer is a general denial and that the plaintiff’s action was barred by .limitation, as more than two years had expired since the alleged .speaking. 'On the last issue the finding is conclusive against the defendant.
Many objections are made to the rulings of the trial court ;in admitting and excluding evidence and in giving and refusing instructions. A. .W.. Gray was permitted to testify in the case as to what the defendant said and wrote about the plaintiff irt 1893, but as the record shows that defendant’s attorney withdrew his objections at the time, he can not be heard to complain of the action of the court afterwards in overruling his motion *631to exclude the evidence of the witness from the jury. C. R. McGee, R. S. Melton and H. B. Verney each testified without objections at the time as to certain statements they had heard defendant make about the plaintiff, which statements defendant in each instance, after witness had testified, moved to exclude from the jury. To the action of the court in overruling his motions, defendant excepted. We do not think that the action of the court was erroneous. The rule is that, if improper evidence gets to the jury without the fault or acquiescence of the complaining party, he may have it excluded on motion or by instruction. But if he acquiesces by remaining silent .when-he should speak, he waives his objection.
The witnesses Oldham, McGee and Shumate were permitted over the objections of the defendant to testify as to what they had heard defendant say about tire plaintiff. Oldham 'testified that after the suit was instituted defendant spoke to him about the case. That he wanted to prove that plaintiff’s character was not good. O. R. McGee, an insurance agent, stated that about two years before the trial defendant asked witness if he handled plaintiff’s insurance and when witness answered that he had, 'defendant told him that plaintiff was overinsured, and that the risk would not bear the amount of the policy. The witness cancelled the policy. Witness Shumate stated that five or six years before the trial he was at defendant’s store; Hall was there on the platform and had something the matter with his eye. “I asked him what was the matter and he said he had a sliver in it.” Hall went to the doctor’s office and after he left defendant said: “That’s some of the lead he got in his eye. the other night when he was in the chicken roost over there in: the neighborhood.”
All of the statements of these witnesses are distinct from: the words alleged to have been uttered.' If the ruling of the" Supreme Court in the case of Christol v. Craig, 80 Mo. 367, *632is to'be adhered to, the cause will have to be reversed, for the action of the court in admitting the evidence of each and all of said witnesses was wrong. Philips, Commissioner, in speaking of similar evidence uses the following language: “Proof of the repetition of the slander alleged, may be given after the time of the alleged utterance in aggravation of damages as showing the quo animo. There are authorities supporting the right to introduce distinct utterances of slanderous words for the same purpose. But we are satisfied that neither our system of pleading nor the proper regard for the rights of litigants will permit •such wide departures from the issues tendered in the pleadings. It, if tolerated, would beget the grossest abuse in practice. It would maké the system of pleading, intended to define and sharpen the matters at issue, a snare and a deception.”
As stated, all the utteraiices of witnesses referred to are distinct from the one alleged in the petition. But the Supreme Court in Callahan v. Ingram, 122 Mo. 355, in passing on the question of intent of defendant in uttering the words charged, quotes with approval Starke on Libel and Slander, section 639 : “Upon principle, the spirit and intention of the party publishing a libel are fit to be considered by a jury in estimating the injury done to the plaintiff; and evidence tending to prove it, can not be excluded simply because it may disclose another and different cause of action.” And also Townshend on Slander and Libel, section 91: “The intent — meaning the intent to effect certain consequences — with which an act is done is material on the question of the amount of damages; the absence of a bad intent will mitigate the damages, the presence of a bad intent will aggravate them.”
Under the Constitution we are bound to follow the latest ruling of the Supreme Court. And we believe that the rule to be deduced from said last case is founded upon principle and is sustained by the greater weight of authorities. The object *633in all such cases is to ascertain the motive that prompted the defendant to publish the slander, to show malice or want of malice. Malice may be proved by extrinsic evidence: for instance, by proving that defendant had a long-standing grudge against the plaintiff, or former disputes between them. Anything that defendant has ever said or done with reference to the plaintiff may be urged as evidence of malice. Indeed, it is very difficult to say what possible evidence is inadmissible on the issue. See Odgers on Libel and Slander, p. 270; 13 Am. and Eng. Ency. Law, p. 431; Prince v. Eastwood, 45 Iowa, 640; Post Pub. Co. v. Hallam, 59 Fed. Rep. 530. And these facts and circumstances may be given in evidence without reference to time, whether before or after the alleged speaking of the words. See same authorities.
Eor a similar reason, the ruling of the court in refusing to withdraw from the consideration of the jury the evidence of C. R. McGee, R. S. Melton and H. B. Yerney is also upheld.
The defendant makes the point that, as there was no allegation in the petition that the words spoken were false, or any sufficient allegation of injury, the court committed error in giving, in plaintiff’s behalf, instructions numbered one, two and three. But the petition does allege that the allegations of defendant were false, and that he was greatly injured thereby. The defendant insists that instruction number three was bad for the reason that there are no allegations in the petition of injury to reputation, mortification nor mental suffering, and cites Nicholson v. Rogers, 129 Mo. 136, and Camp v. Heenan, 43 Mo. 591, and other authorities. But it appears from a reading of the case first cited that under a general averment of injury to reputation, damages for disgrace and mortification may be recovered. In the second case, the issue in the pleadings was whether a certain note had been transferred. A question of damage arising from a tort was not involved, but merely one of *634fact involving the transfer of a note. There is no similarity between the two cases and no rule of pleading would apply to both cases alike.
Eor the reason that defendant’s instruction number three asserts the law of the case upon the facts proven, the defendant claims that the court committed error in refusing to give it. As a rule this is true, but in this case the same law in a different form in plaintiff’s fifth instruction was given. The action of the court is rather to be commended than condemned, for limiting the number of instructions by refusing those which are a mere repetition of the others.
After William Jennings, E. L. Jennings and defendant himself had all testified that defendant did not say that plaintiff Hall, as claimed by plaintiff’s witness, got his eye hurt in a chicken roost but that L. F. or Frank Jennings was the person who made the remark imputed to the defendant, defendant offered to prove that at another time he gave Frank “a raking about- it,” which offer was rejected by the court and the evidence excluded. This evidence was ostensibly offered for the purpose of corroborating the testimony of the three Jennings, all of whom, as has been seen, denied that it was the defendant who used the words, but Frank Jennings. To corroborate “means to strengthen, to confirm, to give additional strength.” All of them had testified that defendant had not used the words imputed to him by plaintiff’s witness, but Frank had. The evidence was not in its nature corroborative. It did not-strengthen or confirm their prior evidence. It was in effect an effort, at most, to get to the jury a statement made by the defendant in a conversation not called out by the plaintiff, and as such it was properly excluded under the rule governing the: admission of such testimony. This rule has been honored by1 time and is well understood and recognized in all the courts of' *635the land, and it is in consonance with sound principles of wisdom and justice. There was no error on the trial.
Affirmed.
All concur.